— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 17, 1975, which reversed a decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. Claimant worked as a department manager for a department store for some 6 Vi years when he resigned on July 16, 1974. His reason for quitting was that he was being "harassed” by his supervisor and he did not want to *703continue working for her. He also testified that he told his employer he had another position. The board found that the supervisor’s criticisms were within the bounds of permissible limits and that claimant had no definite offer of new employment. It concluded that under these circumstances claimant left his employment without good cause. There is substantial evidence in the record to sustain the board’s determination and we affirm. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.